FILED
                            NOT FOR PUBLICATION                               JUL 12 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



WE ARE AMERICA/SOMOS                              No. 09-15281
AMERICA COALITION OF
ARIZONA et al.,                                   D.C. No. 2:06-cv-02816-RCB

              Plaintiffs - Appellants,
                                                  MEMORANDUM *
  v.

MARICOPA COUNTY BOARD OF
SUPERVISORS et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
               Robert C. Broomfield, Senior District Judge, Presiding

                       Argued and Submitted February 9, 2010
                             San Francisco, California

Before:       KOZINSKI, Chief Judge, GOODWIN and IKUTA, Circuit Judges.

       The district court correctly determined that it lacked jurisdiction under

Younger v. Harris, 401 U.S. 37 (1971), to consider the claims of the six plaintiffs

who are Mexican nationals: A federal court decision would improperly interfere


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                 page 2

with the state criminal proceedings that had already begun against them. See

Woodfeathers, Inc. v. Wash. County, 180 F.3d 1017, 1020 (9th Cir. 1999).

Arizona has an important interest in enforcing its criminal statutes, and it’s not

“readily apparent” that federal law preempts Ariz. Rev. Stat. § 13-2319 or

Maricopa County’s enforcement policy. See id. at 1021. The Mexican national

plaintiffs also have an adequate opportunity to litigate their constitutional claims in

the state court proceedings. See id. at 1020–21.

      The district court erred, however, in concluding that Younger abstention

barred it from considering the organizational and taxpayer claims. Those plaintiffs

weren’t parties to the state court proceedings, and they’re not sufficiently

intertwined with the plaintiffs who were parties to trigger Younger. See Doran v.

Salem Inn, Inc., 422 U.S. 922, 928–29 (1975); Green v. City of Tuscon, 255 F.3d

1086, 1099–1100 (9th Cir. 2001) (en banc), limited on other grounds, Gilbertson v.

Albright, 381 F.3d 965, 968–69 (9th Cir. 2004) (en banc). On remand, the district

court must still determine whether the organizational and taxpayer plaintiffs have

standing to pursue their claims.


      AFFIRMED IN PART, REVERSED IN PART AND REMANDED.

      No costs.